                    Case 2:21-cv-00325-RSL Document 4 Filed 03/11/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   YAH’S KNIGHTS AND DAMES
     COMMUNITY DEVELOPMENT, et al.,
 9                                                           CASE NO. 2:21-cv-00325-RSL
                                  Plaintiff,
10                                                           ORDER GRANTING
               v.                                            APPLICATION TO PROCEED IN
11                                                           FORMA PAUPERIS
     CHIA WILDER, et al.,
12
                                  Defendants.
13
               Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
               The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Robert S.
17
     Lasnik.
18
               DATED this 11th day of March, 2021.
19

20

21
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
